            Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 1 of 22



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  CRISTAL MARMOL HERNANDEZ,
  individually and on behalf of others similarly
  situated,
                                                                     COMPLAINT
                                     Plaintiff,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  POLLO SABROSO RESTAURANT CORP
  (D/B/A POLLO SABROSO), MAXIMO                                        ECF Case
  SANTIAGO , and MAGALIS DIAZ ,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Cristal Marmol Hernandez (“Plaintiff Marmol” or “Ms. Marmol”), individually

 and on behalf of others similarly situated, by and through her attorneys, Michael Faillace &

 Associates, P.C., upon her knowledge and belief, and as against Pollo Sabroso Restaurant Corp

 (d/b/a Pollo Sabroso), (“Defendant Corporation”), Maximo Santiago and Magalis Diaz,

 (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Marmol is a former employee of Defendants Pollo Sabroso Restaurant Corp

(d/b/a Pollo Sabroso), Maximo Santiago, and Magalis Diaz.

       2.       Defendants own, operate, or control a Dominican Restaurant, located at 216 E 198th

Street, Bronx, New York 10458 under the name “Pollo Sabroso”.
            Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 2 of 22



       3.      Upon information and belief, individual Defendants Maximo Santiago and Magalis

Diaz, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Marmol was employed as a waitress at the restaurant located at 216 E 198th

Street, Bronx, New York 10458.

       5.      Plaintiff Marmol was ostensibly employed as a waitress. However, she was required

to spend a considerable part of her work day performing non-tipped duties, including but not limited

to placing orders, answering the phone, packing up food orders, working at the cashier, making

sandwiches, removing chicken from the rotisserie machine, washing dishes and utensils, cutting

vegetables and making juices (hereafter the “non-tipped duties”).

       6.      At all times relevant to this Complaint, Plaintiff Marmol worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that she worked.

       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Marmol appropriately for any hours worked either at the straight rate of

pay or for any additional overtime premium.

       8.      Defendants employed and accounted for Plaintiff Marmol as a waitress in their

payroll, but in actuality her duties required a significant amount of time spent performing the non-

tipped duties alleged above.

       9.      Regardless, at all relevant times, Defendants paid Plaintiff Marmol at a rate that was

lower than the required tip-credit rate.




                                                   -2-
             Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 3 of 22



       10.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Marmol’s non-tipped duties exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

       11.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Marmol’s actual duties in payroll records by designating her as a a waitress

instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff Marmol at

the minimum wage rate and enabled them to pay her at the tip-credit rate (which they still failed to

do).

       12.     Defendants’ conduct extended beyond Plaintiff Marmol to all other similarly situated

employees.

       13.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Marmol and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       14.     Plaintiff Marmol now brings this action on behalf of herself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       15.     Plaintiff Marmol seeks certification of this action as a collective action on behalf of

herself, individually, and all other similarly situated employees and former employees of Defendants

pursuant to 29 U.S.C. § 216(b).




                                                 -3-
             Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 4 of 22



                                  JURISDICTION AND VENUE

       16.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Marmol’s state law claims under 28

U.S.C. § 1367(a).

       17.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Dominican Restaurant located in this district. Further, Plaintiff Marmol was employed by

Defendants in this district.

                                                PARTIES

                                                  Plaintiff

       18.     Plaintiff Cristal Marmol Hernandez (“Plaintiff Marmol” or “Ms. Marmol”) is an

adult individual residing in Bronx County, New York.

       19.     Plaintiff Marmol was employed by Defendants at Pollo Sabroso from

approximately March 30, 2019 until on or about February 26, 2020.

       20.     Plaintiff Marmol consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants

       21.     At all relevant times, Defendants owned, operated, or controlled a Dominican

Restaurant, located at 216 E 198th Street, Bronx, New York 10458 under the name “Pollo Sabroso”.

       22.     Upon information and belief, Pollo Sabroso Restaurant Corp (d/b/a Pollo Sabroso) is

a domestic corporation organized and existing under the laws of the State of New York. Upon



                                                 -4-
             Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 5 of 22



information and belief, it maintains its principal place of business at 216 E 198th Street, Bronx, New

York 10458.

       23.     Defendant Maximo Santiago is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Maximo Santiago is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Maximo Santiago possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Marmol, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       24.     Defendant Magalis Diaz is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Magalis Diaz is sued individually

in her capacity as a manager of Defendant Corporation. Defendant Magalis Diaz possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. She determines the wages and compensation of the employees of Defendants, including

Plaintiff Marmol, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       25.     Defendants operate a Dominican Restaurant located in the Fordham Manor section

of the Bronx in New York City.




                                                  -5-
             Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 6 of 22



       26.     Individual Defendants, Maximo Santiago and Magalis Diaz, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, or

control significant functions of Defendant Corporation.

       27.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       28.     Each Defendant possessed substantial control over Plaintiff Marmol’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Marmol, and all similarly situated individuals,

referred to herein.

       29.     Defendants jointly employed Plaintiff Marmol (and all similarly situated employees)

and are Plaintiff Marmol’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       30.     In the alternative, Defendants constitute a single employer of Plaintiff Marmol and/or

similarly situated individuals.

       31.     Upon information and belief, Individual Defendant Maximo Santiago operates

Defendant Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation

as an entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,



                                                  -6-
               Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 7 of 22



               d) operating Defendant Corporation for his own benefit as the sole or majority

                  shareholder,

               e) operating Defendant Corporation for his own benefit and maintaining control over

                  this corporation as a closed Corporation,

               f) intermingling assets and debts of his own with Defendant Corporation,

               g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                  liability as necessary to protect his own interests, and

               h) Other actions evincing a failure to adhere to the corporate form.

         32.     At all relevant times, Defendants were Plaintiff Marmol’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Marmol, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Marmol’s services.

         33.     In each year from 2019 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

         34.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

         35.     Plaintiff Marmol is a former employee of Defendants who ostensibly was employed

as a waitress. However, she spent over 20% of each shift performing the non-tipped duties described

above.




                                                   -7-
             Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 8 of 22



       36.       Plaintiff Marmol seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                  Plaintiff Cristal Marmol Hernandez

       37.       Plaintiff Marmol was employed by Defendants from approximately March 30, 2019

until on or about February 26, 2020.

       38.       Defendants ostensibly employed Plaintiff Marmol as a waitress.

       39.       However, Plaintiff Marmol was also required to spend a significant portion of her

work day performing the non-tipped duties described above.

       40.       Although Plaintiff Marmol ostensibly was employed as a waitress, she spent over

20% of each day performing non-tipped work throughout her employment with Defendants.

       41.       Plaintiff Marmol regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       42.       Plaintiff Marmol’s work duties required neither discretion nor independent judgment.

       43.       Throughout her employment with Defendants, Plaintiff Marmol regularly worked in

excess of 40 hours per week.

       44.       From approximately March 30, 2019 until on or about February 26, 2020, Plaintiff

Marmol worked from approximately 12:00 p.m. until on or about 10:00 p.m., Mondays and

Tuesdays, from approximately 8:00 a.m. until on or about 3:30 p.m., Fridays and Saturdays, from

approximately 3:00 p.m. until on or about 10:00 p.m., on Sundays, and from approximately 8:00

a.m. until on or about 3:00 p.m or from approximately 3:00 p.m. until on or about 10:00 p.m., on

Wednesdays or Thursdays one week a month (typically 41 to 49 hours per week).

       45.       Throughout her employment, Defendants paid Plaintiff Marmol her wages in cash.




                                                   -8-
             Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 9 of 22



       46.     From approximately March 30, 2019 until on or about February 26, 2020, Defendants

paid Plaintiff Marmol a fixed salary of $300 per week.

       47.     Plaintiff Marmol’s pay did not vary even when she was required to stay later or work

a longer day than her usual schedule.

       48.     For example, Defendants required Plaintiff Marmol to work an additional 30 minutes

past her scheduled departure time two days a week, and did not pay her for the additional time she

worked.

       49.     Defendants never granted Plaintiff Marmol any breaks or meal periods of any kind.

       50.     Plaintiff Marmol was never notified by Defendants that her tips were being included

as an offset for wages.

       51.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Marmol’s wages.

       52.     Plaintiff Marmol was not required to keep track of her time, nor to her knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected her

actual hours worked.

       53.     Defendants took improper and illegal deductions from Plaintiff Marmol’s wages;

specifically, Defendants deducted $50.00 dollars on one occasion from Plaintiff Marmol's weekly

wages for money missing from the cashier.

       54.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Marmol regarding overtime and wages under the FLSA and NYLL.

       55.     Defendants did not provide Plaintiff Marmol an accurate statement of wages, as

required by NYLL 195(3).




                                                  -9-
            Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 10 of 22



      56.      Defendants did not give any notice to Plaintiff Marmol, in English and in Spanish

(Plaintiff Marmol’s primary language), of her rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      57.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Marmol (and all similarly situated employees) to work in excess of 40 hours a

week without paying her appropriate minimum wage and overtime compensation as required by

federal and state laws.

      58.      Plaintiff Marmol was a victim of Defendants’ common policy and practices which

violate her rights under the FLSA and New York Labor Law by, inter alia, not paying her the wages

she was owed for the hours she worked.

      59.      Defendants’ pay practices resulted in Plaintiff Marmol not receiving payment for all

her hours worked, and resulted in Plaintiff Marmol’s effective rate of pay falling below the required

minimum wage rate.

      60.      Defendants habitually required Plaintiff Marmol to work additional hours beyond her

regular shifts but did not provide her with any additional compensation.

      61.      Defendants required Plaintiff Marmol and all other waitresses to perform general

non-tipped tasks in addition to their primary duties as waitresses.

      62.       Plaintiff Marmol and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.




                                                 - 10 -
            Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 11 of 22



      63.      Plaintiff Marmol’s duties were not incidental to her occupation as a tipped worker,

but instead constituted entirely unrelated general restaurant work with duties, including the non-

tipped duties described above.

      64.      Plaintiff Marmol and all other tipped workers were paid at a rate that was lower than

the lower tip-credit rate by Defendants.

      65.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Marmol’s non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      66.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      67.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Marmol and other tipped workers as tipped employees, and paid them at a rate that was lower than

the lower tip-credit rate when they should have classified them as non-tipped employees and paid

them at the minimum wage rate.

      68.      Defendants failed to inform Plaintiff Marmol who received tips that Defendants

intended to take a deduction against Plaintiff Marmol’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      69.      Defendants failed to inform Plaintiff Marmol who received tips, that her tips were

being credited towards the payment of the minimum wage.




                                                 - 11 -
            Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 12 of 22



      70.      Defendants failed to maintain a record of tips earned by Plaintiff Marmol who worked

as a waitress for the tips she received.

      71.      Defendants     willfully    disregarded     and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      72.      Defendants paid Plaintiff Marmol her wages in cash.

      73.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      74.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Marmol (and similarly situated individuals) worked,

and to avoid paying Plaintiff Marmol properly for her full hours worked.

      75.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      76.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Marmol and other similarly situated former workers.

      77.      Defendants failed to provide Plaintiff Marmol and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum




                                                  - 12 -
            Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 13 of 22



wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      78.      Defendants failed to provide Plaintiff Marmol and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      79.       Plaintiff Marmol brings her FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      80.      At all relevant times, Plaintiff Marmol and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.




                                                  - 13 -
                Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 14 of 22



      81.         The claims of Plaintiff Marmol stated herein are similar to those of the other

employees.

                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      82.         Plaintiff Marmol repeats and realleges all paragraphs above as though fully set forth

herein.

      83.         At all times relevant to this action, Defendants were Plaintiff Marmol’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Marmol (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      84.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      85.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          86.     Defendants failed to pay Plaintiff Marmol (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      87.         Defendants’ failure to pay Plaintiff Marmol (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      88.         Plaintiff Marmol (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                   - 14 -
            Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 15 of 22



                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      89.      Plaintiff Marmol repeats and realleges all paragraphs above as though fully set forth

herein.

      90.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Marmol (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      91.      Defendants’ failure to pay Plaintiff Marmol (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      92.      Plaintiff Marmol (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      93.       Plaintiff Marmol repeats and realleges all paragraphs above as though fully set forth

herein.

      94.      At all times relevant to this action, Defendants were Plaintiff Marmol’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Marmol, controlled the terms and conditions of her employment, and determined the rates

and methods of any compensation in exchange for her employment.

      95.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Marmol less than the minimum wage.

      96.      Defendants’ failure to pay Plaintiff Marmol the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.



                                                 - 15 -
             Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 16 of 22



      97.      Plaintiff Marmol was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      98.       Plaintiff Marmol repeats and realleges all paragraphs above as though fully set forth

herein.

      99.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Marmol overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      100.     Defendants’ failure to pay Plaintiff Marmol overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      101.     Plaintiff Marmol was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      102.      Plaintiff Marmol repeats and realleges all paragraphs above as though fully set forth

herein.

      103.     Defendants failed to provide Plaintiff Marmol with a written notice, in English and

in Spanish (Plaintiff Marmol’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used



                                                 - 16 -
             Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 17 of 22



by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      104.       Defendants are liable to Plaintiff Marmol in the amount of $5,000, together with costs

and attorneys’ fees.

                                     SIXTH CAUSE OF ACTION

                   VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      105.       Plaintiff Marmol repeats and realleges all paragraphs above as though fully set forth

herein.

      106.       With each payment of wages, Defendants failed to provide Plaintiff Marmol with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      107.       Defendants are liable to Plaintiff Marmol in the amount of $5,000, together with costs

and attorneys’ fees.

                                     SEVENTH CAUSE OF ACTION


                  UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                                OF THE NEW YORK LABOR LAW

          108.   Plaintiff Marmol repeats and realleges all paragraphs above as though set forth fully


                                                  - 17 -
             Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 18 of 22



herein.

          109.   At all relevant times, Defendants were Plaintiff Marmol’s employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.

          110.   Defendants made unlawful deductions from Plaintiff Marmol’s wages; specifically,

Defendants deducted $50.00 dollars on one occasion from Plaintiff Marmol's weekly wages for

money missing from the cashier.

          111.   The deductions made from Plaintiff Marmol’s wages were not authorized or required

by law.

          112.   Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiff Marmol’s wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and

supporting New York State regulations.

      113.       Plaintiff Marmol was damaged in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Marmol respectfully requests that this Court enter judgment

 against Defendants by:

           (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Marmol and the FLSA Class

 members;




                                                 - 18 -
         Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 19 of 22



       (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Marmol and the FLSA Class members;

       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Marmol’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Marmol and the FLSA Class members;

       (f)     Awarding Plaintiff Marmol and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Marmol and the FLSA Class members liquidated damages in an

amount equal to 100% of her damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Marmol;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Marmol;

       (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Marmol’s compensation, hours, wages and any deductions or

credits taken against wages;

       (k)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Marmol;



                                              - 19 -
          Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 20 of 22



       (l)     Awarding Plaintiff Marmol damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as

applicable

       (m)     Awarding Plaintiff Marmol damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (n)     Awarding Plaintiff Marmol liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage and overtime compensation shown to be

owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (o)     Awarding Plaintiff Marmol and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (p)      Awarding Plaintiff Marmol and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Marmol demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       July 1, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:             /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]


                                                - 20 -
Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 21 of 22



                                      60 East 42nd Street, Suite 4510
                                      New York, New York 10165
                                      Telephone: (212) 317-1200
                                      Facsimile: (212) 317-1620
                                      Attorneys for Plaintiff




                             - 21 -
Case 1:20-cv-05041-LJL Document 1 Filed 07/01/20 Page 22 of 22
